Name: Council Regulation (EC) No 2543/94 of 19 October 1994 repealing Regulation (EC) No 1263/94 introducing the discontinuation of certain economic and financial relations with Haiti
 Type: Regulation
 Subject Matter: international affairs;  America
 Date Published: nan

 21 . 10. 94 Official Journal of the European Communities No L 271/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2543/94 of 19 October 1994 repealing Regulation (EC) No 1263/94 introducing the discontinuation of certain economic and financial relations with Haiti THE COUNCIL OF THE EUROPEAN UNION, Whereas under these conditions, Council Regulation (EC) No 1263/94 of 30 May 1994 introducing a discontinuation of certain economic and financial relations with Haiti (2 ) should be repealed, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 228a thereof, Having regard to Council Decision 94/68 1/CFSP of 14 October 1994 concerning the common position defined on the basis of Article J.2 of the Treaty on European Union regarding the termination of the reduction of economic relations with Haiti ( x ), Having regard to the proposal from the Commission, Whereas the United Nations Security Council, in view of developments in Haiti and acting on the basis of Chapter VII of the United Nations Charter, has decided to bring to an end at 00.01 hours (Eastern Standard Time) on the day following that of President Jean-Bertrand Aristide's return to Haiti the measures concerning Haiti contained in Resolutions 841 ( 1993 ), 873 ( 1993 ) and 917 ( 1994); Article 1 Regulation (EC) No 1263/94 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 October 1994. For the Council The President Th. WAIGEL (!) See page 3 of this Official Journal . (2 ) OJ No L 139, 2 . 6 . 1994, p. 1 .